J-S16037-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALFRED SOULIA                              :
                                               :
                       Appellant               :   No. 1223 MDA 2021

         Appeal from the Judgment of Sentence Entered August 18, 2021
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                        No(s): CP-35-CR-0002011-2020


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                            FILED: OCTOBER 3, 2022

        Appellant, Alfred Soulia, appeals from the judgment of sentence of 20

to 40 years’ incarceration imposed after he pled guilty to rape of a child. For

the reasons set forth below, we affirm.

        In October 2020, Appellant was charged with rape of a child and five

other offenses for sexually assaulting his seven-year-old niece (Victim) while

he was babysitting her. Criminal Complaint. On March 24, 2021, Appellant

entered a plea of guilty to rape of a child for engaging in vaginal and anal

sexual intercourse with Victim and the other charges were nolle prossed. N.T.

Guilty Plea at 3-9; Docket Entries at 4. The offense of rape of a child, which

is defined as engaging in sexual intercourse with a child under the age of 13,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S16037-22


is punishable by up to 40 years’ incarceration. 18 Pa.C.S. § 3121(c), (e)(1).

For defendants with Appellant’s prior record score, the sentencing guidelines

for this offense provided standard range minimum sentences of 8 to 20 years

for this offense.    204 Pa. Code §§ 303.15, 303.16(a); Guideline Sentence

Form.

        On August 18, 2021, the trial court sentenced Appellant to 20 to 40

years’ incarceration. N.T. Sentencing at 7; Sentence Order. In addition, the

trial court ordered Appellant to comply with lifetime registration pursuant to

the Sexual Offender Registration and Notification Act (SORNA)1 as a Tier III

offender. N.T. Sentencing at 8; Sentence Order; Adam Walsh Child Safety

and Protection Act Order. Appellant chose not to speak at his sentencing.

N.T. Sentencing at 5. Appellant filed a motion for reconsideration of sentence

on August 25, 2021. On August 26, 2021, the trial court denied the motion

for reconsideration of sentence. This timely appeal followed.

        Appellant presents only the following single issue for our review:

        Whether the sentence imposed was harsh and excessive and an
        abuse of discretion since when imposing sentence, the sentencing
        judge gave as a reason the fact that the victim was a child which
        is already an elements [sic] of the offense and was already taken
        into consideration in the sentencing guidelines.

Appellant’s Brief at 4.




____________________________________________


1   42 Pa.C.S. § 9799.10, et seq.


                                           -2-
J-S16037-22


      This issue is a challenge to the discretionary aspects of Appellant’s

sentence.   Challenges to the discretionary aspects of a sentence are not

appealable as of right and may be considered only where the following

requirements are satisfied: 1) the appellant has preserved the issue in the

trial court at sentencing or in a motion for reconsideration of sentence; 2) the

appellant has included in his brief a concise statement of the reasons relied

on for his challenge to the discretionary aspects of his sentence in accordance

with Pa.R.A.P. 2119(f), and 3) the challenge to the sentence raises a

substantial question that the sentence appealed from is not appropriate under

the Sentencing Code. Commonwealth v. Dempster, 187 A.3d 266, 272

(Pa. Super. 2018) (en banc); Commonwealth v. Radecki, 180 A.3d 441,

467 (Pa. Super. 2018).

      Appellant has satisfied these requirements.     Appellant filed a timely

motion for reconsideration of sentence in which he argued that the 20 to 40

year sentence was harsh and excessive and did not consider his individual

circumstances. Petition for Reconsideration of Sentence ¶¶5-13. Appellant

has also included a Pa.R.A.P. 2119(f) statement in his brief. Appellant’s Brief

at 9-10.

      A substantial question exists where the appellant advances a colorable

argument that the sentencing judge’s actions were inconsistent with a specific

provision of the Sentencing Code or were contrary to the fundamental norms

of the sentencing process. Commonwealth v. DiClaudio, 210 A.3d 1070,


                                     -3-
J-S16037-22


1075 (Pa. Super. 2019); Commonwealth v. Antidormi, 84 A.3d 736, 759

(Pa. Super. 2014). The argument that Appellant advances is that the trial

court’s imposition of a maximum sentence at the high end of the sentencing

guideline range was excessive and unreasonable because the court based it

on the fact that Victim was a child, which is an element of the crime and not

a fact that distinguishes Appellant’s conduct, and the court did not articulate

adequate reasons for the severity of this sentence. This presents a substantial

question.   Commonwealth v. Caldwell, 117 A.3d 763, 770 (Pa. Super.

2015) (en banc) (claim that sentence was excessive coupled with claim that

trial court did not consider defendant’s rehabilitative needs presents a

substantial question); Commonwealth v. Fowler, 893 A.2d 758, 766 (Pa.

Super. 2006) (claim that trial court failed to set forth adequate reasons for

the sentence that it imposed raises a substantial question).

      This issue, however, fails on the merits. Our standard of review on this

challenge to Appellant’s sentence is well-established:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

DiClaudio, 210 A.3d at 1074-75 (quoting Antidormi).

      Contrary to Appellant’s contentions, the trial court did not abuse its

discretion in sentencing him to the statutory maximum of 20 to 40 years’

                                     -4-
J-S16037-22


incarceration.   Appellant’s sentence, although it is the statutory maximum

sentence, is within the standard range provided by the sentencing guidelines.

204 Pa. Code §§ 303.15, 303.16(a); Guideline Sentence Form. In addition,

the record shows that the trial court had received and reviewed and

considered a pre-sentence report before imposing that sentence.            N.T.

Sentencing at 6. Where the trial court has imposed a standard range sentence

with the benefit of a pre-sentence report, adequate reasons for the sentence

have been provided and this Court will not consider the sentence excessive or

find an abuse of the trial court’s sentencing discretion. Commonwealth v.

Corley, 31 A.3d 293, 298 (Pa. Super. 2011); Commonwealth v. Moury,

992 A.2d 162, 171 (Pa. Super. 2010); Fowler, 893 A.2d at 766-67.

      The trial court’s reference to the heinousness of the acts that Appellant

committed, N.T. Sentencing at 6, was not a duplicative consideration of an

element of the offense for which he was sentenced. Appellant pled guilty to

vaginally and anally raping a seven-year-old and admitted that he committed

that conduct. N.T. Guilty Plea at 8-9. The offense of a rape of a child requires

proof that the victim was under the age of 13, 18 Pa.C.S. § 3121(c), not that

the victim was as young as seven. The heinousness of Appellant’s acts was

thus greater than that inherent in the crime of rape of a child and was a proper

ground for imposing a sentence at the high end of the guideline standard

range. Commonwealth v. Walls, 926 A.2d 957, 966 (Pa. 2007) (fact that

victim was seven years old justified a higher sentence for rape of a child).


                                     -5-
J-S16037-22


      Because Appellant has not shown that the trial court abused its

discretion in the sentence that it imposed, we affirm the trial court’s judgment

of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/03/2022




                                     -6-